      Case 3:18-cv-16593-MAS-TJB Document 13-2 Filed 04/12/19 Page 1 of 1 PageID: 223


Leslie A. Farber

From:                 Atkin, John C. <jatkin@foxrothschild.com>
Sent:                 Monday, March 04, 2019 4:00 PM
To:                   Leslie A. Farber
Cc:                   Bandlow, Lincoln D.
Subject:              NJD-1228-TRNT; Strike 3 Holdings, LLC v. John Doe Subscriber assigned IP address 76.117.94.168;
                      Dkt. No. 3:18-cv-16593-MAS-TJB


 

Ms. Farber, 
While finalizing Strike 3’s opposition to Defendant’s motion to quash, I just discovered that Defendant’s name and 
address were inadvertently revealed in your filing on the public docket.  See [ECF No. 6‐2 at p.9].  I have not attached 
this document here in the event there is a need to file this email with the Court, as well. 
Although the document filed in ECF No. 6‐2 is not subject to attorney‐client privilege or work‐product protections, and 
Strike 3 cannot “return” the document to you since it is filed on the public docket, see L. Civ. R. 5.2(18), we suggest the 
following to remedy this situation: 
         1.            Carrying the instant motion [ECF No. 6] two cycles (returnable May 6) so that Defendant may file an 
appropriate joint motion to seal (returnable April 15), pursuant to Local Civil Rule 5.3, before Strike 3 files its opposition 
to the instant motion to quash. 
         2.            Since it is clear from ECF No. 6‐2 that Defendant was accurately identified as committing the alleged 
                      infringements in Lebanon, New Jersey by Plaintiff’s geolocation software, we request that Defendant 
                      agree to withdraw its arguments pertaining to the accuracy of MaxMind’s geolocation software and 
                      personal jurisdiction challenges in this matter, pursuant to your obligations under Federal Rule of Civil 
                      Procedure 11. 
Please let me know if you agree to the above two items before 6pm EST today, March 4, 2019.  
  
If you do not agree, be advised Strike 3 will file its opposition today. 
  
Thank you. 
  
John Atkin 
Attorney 
Fox Rothschild LLP 
Princeton Pike Corporate Center 
997 Lenox Drive 
Lawrenceville, NJ 08648‐2311 
(609) 895‐3327 ‐ direct 
(609) 896‐1469 ‐ fax 
jatkin@foxrothschild.com 
www.foxrothschild.com 
  
 
 
This email contains information that may be confidential and/or privileged. If you are not the intended recipient, or the 
employee or agent authorized to receive for the intended recipient, you may not copy, disclose or use any contents in 
this email. If you have received this email in error, please immediately notify the sender at Fox Rothschild LLP by replying 
to this email and delete the original and reply emails. Thank you.  


                                                               1
